DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on September 23, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated May 20, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on September 23, 2022 has been entered. Claims 1 and 11 have been amended. Claims 18-20 have been cancelled. Claims 21-25 have been newly added. Claims 3 and 13 were previously cancelled. Thus, claims 1-2, 4-12, 14–17 and 21-25 are pending and rejected for the reasons set forth below.


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-2, 4-12, 14–17 and 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-2, 4-12, 14–17 and 21-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-2, 4–10, and 21-24) and a machine (claims 11-12, 14–17, and 25), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a payment scheduling request between two users, verifying the authenticity of such a request using a one-time password, and carrying out the payment based on successful verification by: 
providing an application operable to present an interactive user interface to a first user
receiving via the interactive user interface, at a first time instance, a transaction scheduling request for scheduling a payment transaction from a first payment account associated with a first user to a second payment account associated with a second user, wherein the payment transaction is scheduled for a second time instance, wherein the second time instance occurs at a later time than the first time instance, and wherein, based on successful processing of the transaction scheduling request, a first one-time password for initiating the scheduled payment transaction is communicated to the first user via the interactive user interface;
presenting, via the interactive user interface, a dynamic authentication page;
receiving, via input by the first user into the dynamic authentication page, the first one-time password;
receiving, at the second time instance, a payment transaction request corresponding to the scheduled payment transaction associated with the second user, wherein the payment transaction request includes at least the first one-time password;
communicating, to an issuer, a verification request for verifying the first one-time password;
communicating, to the issuer, based on the received transaction scheduling request, an authentication request for authenticating the first user, wherein the issuer authenticates the first user based on a second one-time password;
receiving, from the issuer, an authentication response including an outcome of the authentication of the first user;
communicating, to the issuer, the transaction scheduling request for verification, when the outcome indicates successful authentication of the first user; and
processing the payment transaction request based on successful verification of the first one-time password,
wherein each of the first one-time password and the second one-time password is session-oriented and remains valid only for a single session.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a payment scheduling request between two users, verifying the authenticity of such a request using a one-time password, and carrying out the payment based on successful verification).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2, ll. 9-19 of the specification). Independent claim 11 is very similar to independent claim 1 and so the analysis for claim 1 also applies to claim 11. Claim 11 includes additional elements such as a server which is being used to apply the abstract idea. 
Dependent claims 2, 4–10, 12, 14–17, and 21-25 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 12 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe that the transaction scheduling request includes identifiers of the first and second users, a scheduled transaction amount of the scheduled payment transaction, or the second time instance for the scheduled payment transaction. 
Dependent claims 7 and 15 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe receiving a verification response and processing the payment transaction request when there is successful verification. Dependent claims 8 and 16 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe blocking the scheduled payment transaction when the first one-time password is communicated to the first user. Dependent claims 9 and 17 both recite limitations that further define the abstract idea noted in claim 1 in that they describe conducting the payment transaction by debiting the amount from the first payment account and crediting that amount to the second payment account based on successful processing of the payment transaction. Dependent claim 10 recites limitations that further define the abstract idea noted in claim 1 in that it describes communicating to the at least one of the users, a third notification indicating the approval or denial of the scheduled payment transaction. Dependent claim 14 recites limitations that further define the abstract idea noted in claim 1 in that it describes receiving a transaction scheduling response based on verification of the request and communicating notifications to both users based on the response. Dependent claims 21 and 22 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe adding further detail to what the authentication page is. This is an extended markup language (XML) page. Dependent claims 23 and 25 are nearly identical to one another and both recite limitations that further define the abstract idea noted in claim 1 in that they describe presenting and selecting various options from the user based on several icons to complete a scheduling for carrying out a transaction. Claim 25 also includes an additional limitation that adds further detail to the abstract idea in that it details a user entering a one-time password using an input region of the authentication page. This is expanding up the abstract idea noted in claim 1 relating to scheduling a transaction for two users. Claim 24 recites limitations that further define the abstract idea noted in claim 1 in that it describes that the authentication page includes an input region for entering a one-time password and a user being prompted to enter this password. This is merely adding additional detail to the abstract idea noted in claim 1 by implementing an authentication with an input region to schedule a transaction using a password input by a user inside the input region.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed on September 23, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “the claimed technology includes elements that integrate the technical solution into a practical application.” (See Applicant’s Arguments, p. 11). However, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Use of an interactive user interface and dynamic authentication page does not integrate the alleged judicial exception into a practical application. Generic components are being used to implement the abstract idea noted in claim 1. The newly added limitation in claims 1 and 11 relating to a one-time password that is session-oriented and remains valid for a single session does the integrate the abstract idea into a practical application as this is just a temporary password being used and nothing more. 
Applicant also argues that “taken as a whole the claims recite elements that amount to an inventive concept – ‘significantly more’ than a mere abstract idea.” (See Applicant’s Arguments, p. 12). However, the additional elements, such as: a “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). The use of a first one-time password and a second one-time password, even if each is session-oriented, along with the interactive user interface and dynamic authentication page are not a technological improvement. Newly added claims 23-25 may recite interactive features, however, this is not enough to get over the pending rejection under 35 U.S.C. §101. The various interactive features suggested by the Applicant have not been positively recited and have more to do with the system receiving these inputs than a user carrying out these functions. 
Therefore, the rejection under 35 U.S.C. §101 is maintained. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Voege (U.S. Pub. No. 2016/0210623) teaches a system or a method provided to enable a user to set up a schedule with a payment provider that allows the user to specify details of a shopping schedule, shopping place, and/or device restrictions as desired. As such, the payment provider is able to determine whether a payment request made through a user device is at a location and/or a date/time anticipated by the user or expected by the payment provider. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The Examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696